Case 2:20-cv-05099-JMV-MF Document 41 Filed 07/12/21 Page 1 of 2 PageID: 133




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY

  XIN YUE GUO a.k.a XIN YUE on behalf of himself and :
  as an assignee of YISHENG LI and YISHENG LI.       :           Civil Action No.:
                                                     :           2:20-CV-05099-JMV-MF
                                 Plaintiffs,         :
                                                     :           SECOND AMENDED
                         -against-                   :           SCHEDULING ORDER
                                                     :
  STEWART LOR,                                       :
                                                     :
                                 Defendant.          :


        THIS MATTER having come before the Court upon a joint application of the parties

 for an extension of the time-limits in the Amended Scheduling Order (Doc. 39) as follows,

 and for good cause shown:

        IT IS ORDERED THAT THE litigation schedule in this matter shall be amended as

 follows:

       Defendant’s time to answer, move or otherwise respond to Plaintiffs’ Amended

        Complaint shall be extended to July 30, 2021;

       Any unresolved discovery disputes (other than those that arise during depositions)

        must be brought before the Court no later than September 14, 2021;

       Fact discovery to remain open through October 14, 2021;

       All affirmative expert reports shall be delivered by October 29, 2021, with depositions

        of those experts to be taken and completed within 30 days of receipt of the reports;

       All responding expert reports shall be delivered by November 15, 2021, with

        depositions of those experts to be taken and completed within 30 days of receipt of the

        reports.

        All other deadlines in the entered Amended Scheduling Order (Doc. 39) are still in



                                              1
Case 2:20-cv-05099-JMV-MF Document 41 Filed 07/12/21 Page 2 of 2 PageID: 134




  effect and/or are unchanged.

                                        DGW KRAMER LLP

                                        By: /s/Jacob Chen
                                        Jacob Chen, Esq. (pro hac vice)
                                        One Rockefeller Plaza,
                                        1060 New York, NY 10020
                                        Ph: 917-633-6860
                                        E-mail: jchen@dgwllp.com

                                        Howard Gutman, Esq.
                                        LAW OFFICES OF HOWARD A. GUTMAN
                                        230 Route 206, Suite 307
                                        Flanders, NJ 07836
                                        Ph: 973-598-1980
                                        E-mail: howardgutman@aol.com

                                        Attorneys for Plaintiffs


                                        ABELL ESKEW LANDAU LLP

                                        By: /s/David M. Eskew
                                        David M. Eskew
                                        41 Watchung Plaza, #501
                                        Montclair, NJ 07042
                                        Ph: 646-970-7342
                                        E-mail: deskew@aellaw.com

                                        Amiad Kushner (pro hac vice)
                                        SEIDEN LAW GROUP LLP
                                        322 Eighth Ave, Suite 1704
                                        New York, NY 10001
                                        Ph: 646-766-1914
                                        E-mail: akushner@seidenlawgroup.com

                                        Attorneys for Defendant

                  IT IS SO ORDERED this_12__ day of July 2021.




Hon. Mark Falk
Chief Magistrate Judge

                                           2
